Appellant was convicted in the County Court of Bexar County for criminal cases of the offense of maintaining a nuisance, and his punishment fixed at a fine of $25.
The record is before us without statement of facts or bills of exception. We find no fault with the affidavit upon which the prosecution was based. The case seems to have been submitted to the court without the intervention of a jury. There appearing to us to be nothing upon which an attack upon the regularity and sufficiency of the court's judgment of guilt, can be predicated, and it being our duty to affirm a conviction unless the judgment is in some sufficient way attacked, we are without discretion to do anything else except to direct an affirmance, and it is so ordered.
Affirmed. *Page 594